  Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 1 of 9 PAGEID #: 60




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JANE DOE,                                     :      CASE NO.: 2:20-cv-00459
                                              :
               Plaintiff,                     :      JUDGE GRAHAM
                                              :
vs.                                           :      MAGISTRATE JUDGE LITKOVITZ
                                              :
ANDREW K. MITCHELL, et al.,                   :
                                              :
               Defendants.                    :

  PLAINTIFF’S MOTION FOR LEAVE TO PROCEED PSEUDONYMOUSLY, OR IN
      THE ALTERNATIVE, MOTION FOR LEAVE TO AMEND PLAINTIFF’S
                            COMPLAINT

       Now comes Plaintiff Jane Doe, by through her counsel David A. Goldstein Co., L.P.A.,

and respectfully requests that this Court grant her leave to proceed pseudonymously as “Jane Doe,”

or, in the alternative, grant Plaintiff leave to amend her Complaint. The grounds in support of this

Motion are set forth in the Memorandum in Support, attached hereto and incorporated herein.


                                              Respectfully submitted,


                                              /s/ David A. Goldstein
                                              DAVID A. GOLDSTEIN (0064461)
                                              DAVID A. GOLDSTEIN CO., L.P.A.
                                              511 South High Street
                                              Suite 200
                                              Columbus, Ohio 43215
                                              (614) 222-1889
                                              (614) 222-1899 (Fax)
                                              E-mail: dgoldstein@dgoldsteinlaw.com
                                              Trial Attorney for Plaintiff
 Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 2 of 9 PAGEID #: 61




                                               /s/ Sara M. Valentine
                                               SARA M. VALENTINE (0098685)
                                               DAVID A. GOLDSTEIN CO., L.P.A.
                                               511 South High Street
                                               Suite 200
                                               Columbus, Ohio 43215
                                               (614) 222-1889
                                               (614) 222-1899 (Fax)
                                               E-mail: svalentine@dgoldsteinlaw.com
                                               Attorney for Plaintiff


                                 MEMORANDUM IN SUPPORT

   I. STATEMENT OF FACTS

       Plaintiff Jane Doe (“Doe”) filed suit against Defendant Mitchell, who is a former Columbus

police officer, the City of Columbus (“Defendant Columbus”), and ten John Doe defendants

(“Defendant Does”) in their capacity as employees of the City of Columbus in its Department of

Public Safety, Division of Police. (Doc. 1).

       In 2017, in his official capacity as a police officer employed by Defendant Columbus,

Defendant Mitchell approached Doe in in an unmarked vehicle, Defendant Mitchell and Doe

engaged in a conversation, where after Doe entered the front passenger seat of Defendant Mitchell’s

vehicle. (Id., ¶¶ 21-25). After the conversation completed, Defendant Mitchell flashed his badge,

indicated that he was with the City of Columbus Police Department’s Vice Unit (“Vice Unit”), and

used his radio to contact the Vice Unit from his vehicle while Doe remained in the front seat. (Id., ¶¶

25-26). Defendant Mitchell then used his cell phone to contact an unknown individual. (Id., ¶ 27).

Doe overheard the unknown individual tell Defendant Mitchell that Doe had “active warrants.”

(Id.). At that point, Defendant Mitchell drove Doe to a parking lot and ordered Doe to get in the

back seat if she did not want to “go to jail.” (Id., ¶¶ 28-29). Afraid for her life, Doe did as she was

ordered and entered into the back seat. (Id., ¶¶ 30-31). Defendant Mitchell then proceeded to




                                                  2
 Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 3 of 9 PAGEID #: 62




handcuff Doe to the vehicle, he exited the driver’s seat of the vehicle, opened the back seat to the

vehicle, and proceeded to rape Doe. (Id., ¶¶ 31-33). Defendant Mitchell removed the handcuffs,

ordered Doe out of the vehicle, and drove away, leaving Doe without most of her clothing in the

unknown parking lot. (Id., ¶¶ 34-35).

       In February 2018, Defendant Mitchell again approached Doe in an unmarked vehicle while

he was working in the course and scope of his employment with Defendant Columbus. (Id., ¶¶ 36-

37). Doe approached Defendant Mitchell’s vehicle as she did not recognize the vehicle and entered

into the front seat. (Id., ¶¶ 38). Once Doe entered into the vehicle, she immediately recognized

Defendant Mitchell, who told Doe, “You’re going to jail this time . . . I know that you have warrants

out for your arrest.” (Id., ¶¶ 38-39). Doe knew that Defendant Mitchell had a handgun and

proceeded to flash his badge at her after she entered into the vehicle. (Id., ¶¶ 39-41). Defendant

Mitchell then drove the vehicle towards Jackson Park, then parked the car in the back of a parking

lot, cuffed one of Doe’s hands to the vehicle, removed her pants, and raped her. (Id., ¶¶ 44-46).

Defendant Mitchell then removed the handcuffs, ordered Doe to get out of the vehicle, pushed Doe

out, and drove away. (Id., ¶¶ 47-48).

       As a result, Doe has asserted claims for false arrest, false imprisonment, rape, and use of

excessive force, among others. (Id., ¶¶ 8-9). Additionally, Doe has asserted a Monell v. Department

of Social Services of New York, 436 U.S. 658 (1978) action against Defendant Columbus and

Defendant Does. (Id., ¶ 9).

       As a result of this incident and others, Defendant Mitchell was indicted by a Federal Grand

Jury. At the time of the filing Plaintiff feared for her safety and wanted to ensure privacy from

media outlets.




                                                 3
  Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 4 of 9 PAGEID #: 63




   II. LAW AND ARGUMENT

           a. Plaintiff should be allowed to proceed pseudonymously.

       This Court has the sound discretion to allow a party to proceed pseudonymously. Doe v.

Warren Cty., Ohio, No. 1:12-cv-789, 2013 WL 684423, at *2 (S.D. Ohio Feb. 25, 2013);

Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004). Although public policy generally favors public

access to judicial proceedings, in certain circumstances, however, courts may excuse plaintiffs

from identifying themselves. Doe No. 1 v. Springboro Cmty. City Sch. Dist., No. 1:19-CV-785,

2020 WL 3048191, at *2 (S.D. Ohio June 8, 2020); Citizens for a Strong Ohio v. Marsh, 123 F.

App’x 630, 636-37 (6th Cir. 2005). The basic consideration for determining whether a plaintiff

should be allowed to proceed pseudonymously is “whether a plaintiff’s privacy interests

substantially outweigh the presumption of open judicial proceedings.” (Emphasis added.).

Doe No. 1, 2020 WL 3048191, at *2 citing Porter, 370 F.3d at 560. The Court of Appeals for

the Sixth Circuit has identified several factors for courts to consider in this analysis:


       (1) whether the plaintiffs seeking anonymity are suing to challenge governmental
       activity; (2) whether prosecution of the suit will compel the plaintiffs to disclose
       information “of the utmost intimacy”; (3) whether the litigation compels plaintiffs
       to disclose an intention to violate the law, thereby risking criminal prosecution;
       and (4) whether the plaintiffs are children.

Porter, 370 F.3d at 558 citing Doe v. Stegall, 653 F.2d 180, 185-86 (5th Cir. 1981). This case

implicates the first two Porter factors.

                    i. The Plaintiff seeking anonymity is suing to challenge governmental
                       activity.

   The first factor is present in this case, as Plaintiff is challenging government activity.

Plaintiff’s Complaint alleges civil rights violations arising out of Plaintiff’s detention and

subsequent rape by Defendant Mitchell. (Doc. 1, ¶¶ 8, 15, 37-47, 53). Plaintiff is alleging that




                                                   4
  Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 5 of 9 PAGEID #: 64




Defendant Mitchell, while employed as a police officer with Defendant City of Columbus, raped

Plaintiff while in the course and scope of his employment as a police officer. (Id.). Therefore, the

first factor is present.

                     ii. Prosecution of this lawsuit will compel Plaintiff to disclose
                         information “of the utmost intimacy.”


    Intimate details regarding Plaintiff’s rape by Defendant Mitchell will not only require her to

reveal details of the utmost privacy but will force Plaintiff to publicly relive a traumatic

experience in the public eye. This Court has previously held that disclosure of the identity of a

party who was sexually assaulted equates to disclosure of information “of the utmost privacy.”

NMIC Ins. Co. v. Smith, No. 2:18-CV-533, 2018 WL 7859755, at *2 (S.D. Ohio Oct. 24, 2018)

citing Stegall, 653 F.2d at 185-86. In NMIC Ins. Co., Defendant Jane Doe alleged battery,

assault, and sexual misconduct against her former chiropractor, Defendant Smith. Id. In granting

Defendant Jane Doe’s Motion for Leave to Proceed Anonymously, this Court relied on other

courts’ findings that the privacy interests of alleged sexual assault victims outweigh the

presumption in favor of openness:


        Courts throughout the country have routinely found that the privacy interests of
        alleged sexual assault victims outweigh the presumption in favor of openness. See
        Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872 (7th Cir.
        1997) (“fictitious names are allowed when necessary to protect the privacy of ...
        rape victims, and other particularly vulnerable parties or witnesses.”); K.S. v.
        Detroit Pub. Sch., No. 14-12214, 2015 WL 13358204, at *3 (E.D. Mich. July 22,
        2015) (allowing alleged sexual assault victim to proceed anonymously).
        Defendant Jane Doe also correctly points out that the public interest weighs
        in favor of allowing her to proceed anonymously so that other victims will
        not be deterred from coming forward. See e.g. Doe No. 2 v. Kolko, 242 F.R.D.
        193, 195 (E.D.N.Y. 2006) (“the public generally has a strong interest in protecting
        the identities of sexual assault victims so that other victims will not be deterred
        from reporting such crimes”). Under the circumstances, the Court finds
        compelling reasons to protect Defendant Jane Doe’s privacy and shield her
        from discrimination and harassment.



                                                  5
    Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 6 of 9 PAGEID #: 65




(Emphasis added.) NMIC Ins. Co., 2018 WL 7859755, at *2.

           The privacy interests that were of concern to this Court in NMIC Ins. Co. are present in

this case, if not more so. If required to proceed under her real name, Doe would unquestionably

be required to disclose information of the utmost intimacy, which would then be available to the

public indefinitely. Doe’s underlying allegations against Defendant Mitchell include allegations

of rape and sexual assault. Specifically, Doe alleges that Defendant Mitchell detained her in his

vehicle, handcuffed her to his vehicle, and raped her, all while Defendant Mitchell had claimed

to be transporting Doe to jail under the color of law. Doe has a professional job and has made

efforts to change her identity so that she could move on with her life in a productive way. As

such, having her name disclosed would not only lead to public embarrassment, which has, in and

of itself, been held to be sufficient to justify anonymity, but could also affect her professionally

and personally.

                        iii. Allowing Doe to proceed pseudonymously will cause no foreseeable
                             prejudice.

           Moreover, allowing Doe to proceed under a pseudonym will not prejudice Defendants in

any conceivable way. Plaintiff’s identity has been made available to the public in the criminal

case proceeding against Defendants. 1 Defendants have not asked the undersigned to disclose

Doe’s identity, nor (to the knowledge of the undersigned) has Defendant endeavored to ascertain

the same. However, to avoid any potential prejudice, Doe is willing to allow her counsel to

privately inform counsel for Defendants of her identity.




1
    See United States v. Mitchell, Case No. 2:19-cr-00053 (United States District Court, Southern District of Ohio).



                                                            6
 Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 7 of 9 PAGEID #: 66




           b. In the alternative, if Plaintiff’s Motion to Proceed Pseudonymously is denied,
              this Court should allow Plaintiff Leave to Amend Plaintiff’s Complaint.

       If this Court denies Plaintiff’s Motion to Proceed Pseudonymously is denied, then this

Court should allow Plaintiff leave to amend her Complaint so that Plaintiff “Jane Doe” can be

substituted for the named Plaintiff. Pursuant to Fed. R. Civ. P. 15(a), “leave to amend a pleading

shall be freely given when justice so requires.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998)

quoting Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994). Rule 15(a) embodies a “liberal

policy of permitting amendments to ensure the determination of claims on their merits.” Marks v.

Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987). In deciding a party’s motion for leave to amend,

the Sixth Circuit Court of Appeals has instructed district courts to consider several elements,

including “[u]ndue delay in filing, lack of notice to the opposing party, bad faith by the moving

party, repeated failure to cure deficiencies by previous amendments, undue prejudice to the

opposing party, and futility of amendment. . . .” Doe No. 1, 2020 WL 3048191, at *3 citing

Brooks, 39 F.3d at 130. In the absence of any of these findings, leave should be “freely given.”

Doe No. 1, 2020 WL 3048191, at *3 citing Foman v. Davis, 371 U.S. 178, 182 (1962).

       At no point in this case has Plaintiff acted with bad faith, undue delay, nor dilatory

motive. See Coe, 161 F.3d at 341. Moreover, Plaintiff’s proposed amendment is not obviously

futile as Plaintiff has asserted viable claims against Defendants, including allegations of sexual

misconduct and infringements upon her civil rights. (Emphasis added.) See Bear v. Delaware

Cnty., Ohio, No. 2:14-CV-43, 2015 WL 1954451, at *3 (S.D. Ohio Apr. 28, 2015) (“At this stage

of the litigation, this Court is charged with determining whether the futility of an amendment is

so obvious that it should be disallowed.” (Emphasis added.)); see also Fenley v. Wood Grp.

Mustang, Inc., No. 2:15-CV-326, 2016 WL 10570260, at *3 (S.D. Ohio Nov. 21, 2016) (same).

       Further, this case is still in the early stages of litigation, and as such, there is no prejudice



                                                  7
 Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 8 of 9 PAGEID #: 67




to Defendants if leave is granted. Neither Defendant City of Columbus nor Defendant Mitchell

have answered Plaintiff’s discovery requests. In fact, as indicated on the September 8, 2020

Telephonic Status Conference, Plaintiff has given Defendant Mitchell additional time to respond

until after this Court has ruled on Defendant Mitchell’s Motion for Judgment on the Pleadings.

Under such circumstances, leave to amend should be freely given. Foman, 371 U.S. at 182.

   III. CONCLUSION


   For the foregoing reasons, this Court should, respectfully, grant Doe leave to proceed

pseudonymously, or, in the alternative, grant Doe leave to amend Plaintiff’s Complaint.




                                            Respectfully submitted,


                                            /s/ David A. Goldstein
                                            DAVID A. GOLDSTEIN (0064461)
                                            DAVID A. GOLDSTEIN CO., L.P.A.
                                            511 South High Street
                                            Suite 200
                                            Columbus, Ohio 43215
                                            (614) 222-1889
                                            (614) 222-1899 (Fax)
                                            E-mail: dgoldstein@dgoldsteinlaw.com
                                            Trial Attorney for Plaintiff


                                            /s/ Sara M. Valentine
                                            SARA M. VALENTINE (0098685)
                                            DAVID A. GOLDSTEIN CO., L.P.A.
                                            511 South High Street
                                            Suite 200
                                            Columbus, Ohio 43215
                                            (614) 222-1889
                                            (614) 222-1899 (Fax)
                                            E-mail: svalentine@dgoldsteinlaw.com
                                            Attorney for Plaintiff



                                               8
 Case: 2:20-cv-00459-JLG-KLL Doc #: 19 Filed: 09/29/20 Page: 9 of 9 PAGEID #: 68




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been sent via Electronic Mail this

29th day of September 2020 to Scott C. Walker, Esq., Attorney for Defendant Andrew K.

Mitchell, at Walker Novack Legal Group, LLC, 5013 Pine Creek Drive, Westerville, Ohio 43081,

tom@walkernovack.com, Thomas J. Novack, Esq., Attorney for Defendant Andrew K. Mitchell,

at Walker Novack Legal Group, LLC, 5013 Pine Creek Drive, Westerville, Ohio 43081,

scott@walkernovack.com, Janet R. Hill Arbogast, Esq., Attorney for Defendant City of

Columbus, at City of Columbus, Department of Law, 77 North Front Street, 4th Floor, Columbus,

Ohio 43215, jrhillarbogast@columbus.gov, and, Joseph M. Gibson, Esq., Attorney for Defendant

City of Columbus, at City of Columbus, Department of Law, 77 North Front Street, 4th Floor,

Columbus, Ohio 43215, jmgibson@columbus.gov.



                                             /s/ David A. Goldstein______
                                             DAVID A. GOLDSTEIN (0064461)




                                                9
